         4:19-bk-16629 Doc#: 46 Filed: 10/20/20 Entered: 10/20/20 17:23:28 Page 1 of 1
                                                                                              GO11-17(a)/ BS   /59A

                              IN THE UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF ARKANSAS
                                          CENTRAL DIVISION

IN RE: Jeremy F Fairchild and Ashley M Fairchild                          CASE NO:      4:19-bk-16629 J
                                                                                            Chapter 13

                                 CHAPTER 13 ORDER TO MODIFY PLAN
                                  AND TO PROVIDE DOCUMENTATION

   Before the court is the Objection to Confirmation of Plan, Docket Entry [42], filed on 09/08/2020 by the

Trustee. The Objection was set for hearing on 10/20/2020. Prior to the hearing, the objection was settled, and

a hearing was not necessary.

    For cause shown, the court finds that the Objection to Confirmation is sustained. The debtors are hereby

granted 21 days from the date of this Order to file a modification to the plan and to provide documentation

regarding the plan. Failure to file the modification and submit the documentation within the time described in

this Order may result in dismissal of the case without further notice or hearing .

   IT IS SO ORDERED.




                                                                 /s/ Phyllis M. Jones
                                                                             Phyllis M. Jones
                                                                          U.S. Bankruptcy Judge

                                                            Date:    October 20, 2020
cc: Mark T. McCarty, Trustee

     Brian C Wilson (Noticed by ECF)
     P O Box 3098
     Little Rock, AR 72203

     Jeremy F Fairchild and Ashley M Fairchild
     P O Box 6692
     North Little Rock, AR 72124-6692
